Citation Nr: 0103311	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her children, and Dr. Czernek


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.  He died in February 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in February 1999, at age 82, due to 
respiratory failure due to pneumonia caused by rib fractures.

3.  At the time of death, the veteran was service connected 
for bilateral varicose veins, bilateral hearing loss, shell 
fragment wound of the left axilla and shoulder, shell 
fragment wound of the right neck, tinnitus, and malaria.

4.  Competent medical evidence establishes that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's service-connected bilateral varicose veins 
contributed substantially and materially to the cause of his 
death.  38 C.F.R. § 3.312(c) (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).

3.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have been met. 38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Cause of Death

The appellant believes that the veteran's death was a 
consequence of his service-connected disabilities.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312 (2000).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  Id.  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, or lent assistance 
to producing death.  38 C.F.R. § 3.312(c) (2000).

Before addressing this issue, the Board notes that, on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and her representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

The Board has reviewed the appellant's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the appellant's 
claim was filed.  However, in subsequent rating decisions and 
statements and supplemental statements of the case, the 
appellant was advised of the additional evidence required to 
substantiate her claim.  The appellant responded to the RO's 
communications with additional evidence and argument, 
therefore curing (or rendering harmless) any notification 
omission by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination or 
opinion when necessary to make a decision on the claim.  See 
Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A).  This 
obligation was satisfied by a VA opinion in July 1999.  In 
addition, the appellant was afforded a personal hearing.  
Therefore, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.

At the time of his death, the veteran was service connected 
for bilateral varicose veins, evaluated as 50 percent 
disabling; bilateral hearing loss, evaluated as 30 percent 
disabling; shell fragment wound of the left axilla and 
shoulder, evaluated as 20 percent disabling; shell fragment 
wound of the right neck, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and malaria, 
evaluated as noncompensable, with a combined schedular 
evaluation of 80 percent.  The Certificate of Death, dated 
February 1999, identified the cause of death as respiratory 
failure caused by pneumonia due to rib fractures.  

In March 1999, Peter Czernek, M.D., stated that he had known 
the veteran for 5 years and that he was the attending 
physician at the onset of the veteran's hospital admission 
the previous month.  The veteran was admitted with a 
diagnosis of pneumothorax and pneumonia, which he developed 
after falling down and sustaining rib fractures.  The veteran 
had a long history of lower extremity venous insufficiency 
with chronic leg swelling, deteriorating muscle strength, and 
unstable gait.  Dr. Czernek opined that the recent fall was 
related to the veteran's deteriorating leg condition and that 
the chest injury was the main cause of death.

In July 1999, a VA medical specialist reviewed the claims 
folder and clarified that he had never treated the veteran.  
He identified 19 medical problems for which the veteran was 
being followed.  He stated that the cause of falls in the 
elderly was very complex and resulted from the interaction of 
intrinsic and environmental factors.  He listed medical 
conditions that contributed to falls such as impairment of 
the central nervous system, impairment of vision, 
medications, disorders of the musculoskeletal system, age-
related physiologic changes, and cardiorespiratory disease.  
Varicose veins and stasis dermatitis were not identified risk 
factors for falls and deteriorating muscle strength was a 
normal aging process.  In elderly patients, any falls 
resulting in rib fractures could lead to pneumonia and death.  
He believed that the veteran had other medical conditions 
that were more likely to contribute to falls, such as 
transient ischemic attacks and cardiac conditions, and that 
these were a more likely cause of the fall that led to his 
death.

In August 1999, Dr. Czernek stated that he had reviewed the 
VA physician's opinion.  He believed that the veteran's fall 
was due to multiple factors and that it would be impossible 
to determine which was the most important.  However, he 
opined that varicose veins and venous insufficiency 
associated with recurrent cellulitis affected the patient's 
mobility, gait, and ambulation.  Any disease of the lower 
extremities which prevented normal ambulation led to gradual 
physical deconditioning and enhanced the possibility of 
falls.  He also remarked that the veteran's poor hearing with 
tinnitus may have affected his balance.

The appellant appeared at a personal hearing before the RO in 
November 1999.  She was accompanied by her children and Dr. 
Czernek.  It was clarified that Dr. Czernek had reviewed the 
veteran's medical records.  Dr. Czernek testified that he was 
the former director of the restorative care unit at the VA 
Medical Center and that he was board certified in geriatrics.  
He believed that all of the veteran's falls, including his 
last fall, were multifactorial in nature.  He agreed with the 
VA doctor that the veteran's congestive heart failure 
contributed to his last fall; however, the veteran used a 
walker for many years and had unstable balance and a history 
of falling due to chronic venous insufficiency.  Therefore, 
it could not be determined whether the cardiovascular disease 
or venous insufficiency contributed more to his fall.  Dr. 
Czernek remarked that the veteran's tinnitus may also have 
contributed to his fall, but again emphasized that falls in 
the elderly were multifactorial and the primary cause of the 
fall could not be determined.  The appellant and her children 
testified as to the veteran's history of leg pain, ambulatory 
impairment, and falls.

Based upon the above medical findings, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.  The opinions of the VA specialist and Dr. 
Czernek, while reaching separate conclusions, are not 
altogether different.  Both physicians agree that falls of 
the elderly are multifactorial in nature.  The VA physician 
believes that the veteran's fall was more likely caused by 
his cardiovascular disease.  On the contrary, Dr. Czernek 
believes that the main cause of the veteran's fall cannot be 
determined but that his chronic venous insufficiency played a 
significant role.  Both doctors reviewed the veteran's 
medical records and both are specialists in the relevant 
field of medicine.  However, Dr. Czernek personally treated 
the veteran and was aware of the progression of his 
disabilities as well as his history of falls.

The Board observes that a grant of service connection for the 
cause of death only requires that the service-connected 
disability be a contributory cause of death.  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c) 
(2000).  The medical opinion and testimony of Dr. Czernek 
support the finding that the veteran's service-connected 
bilateral varicose veins substantially and materially 
contributed to his fatal fall and combined with his other 
disabilities to cause death.

The Board finds that the relevant evidence is, at the least, 
in relative equipoise as to the question of whether the 
veteran's service-connected varicose veins contributed to or 
caused his death.  Under these circumstances, and applying 
the benefit-of-the-doubt doctrine, see 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board finds 
that the evidence supports the conclusion that service 
connection should be granted for the veteran's cause of 
death.

B. 38 U.S.C.A. § 1318

In the alternative, the appellant claimed entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  Even if the claim 
of entitlement to service connection for the cause of the 
veteran's death is denied, the appellant may be entitled to 
DIC benefits based upon the veteran's total disability rating 
at the time of death.  VA shall pay DIC benefits to the 
surviving spouse and to the children of a deceased veteran 
who dies, not as a result of his own willful misconduct, and 
who was in receipt of or entitled to receive compensation for 
a service-connected disability that either was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of ten years or more immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 
(2000).

In Wingo v. West, 11 Vet. App. 307 (1998) the Court of 
Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that 38 C.F.R. § 20.1106 precluded an "entitled to receive" 
claim under 38 U.S.C.A. § 1318(b) where VA or the Board had 
previously denied the veteran's claim for a 100 percent 
disability rating within 10 years prior to the veteran's 
death.  The Court did not reach the question of whether 38 
C.F.R. § 20.1106 affected a "hypothetical entitlement" claim 
under 38 C.F.R. § 1318(b), because the appellant in Carpenter 
had filed her claim in September 1991, and 38 C.F.R. 
§ 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court decided that a survivor 
of a deceased veteran is eligible for DIC benefits under 
§ 1318 if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

In the present case, the veteran was discharged from service 
in June 1945.  In the five years from the date of his 
discharge, he was assigned 70 and 50 percent combined 
schedular evaluations respectively.  The veteran died in 
February 1999.  During the ten years immediately preceding 
death, he was assigned, at most, a combined 80 percent 
schedular evaluation.  Accordingly, § 1318 benefits cannot be 
granted under the statutorily required time periods.

In addition, the appellant filed her claim in March 1999, 
therefore the exceptions of Wingo and Carpenter cannot apply.  
Finally, in this case, the appellant has not specifically 
alleged clear and unmistakable error of a prior RO or Board 
decision.  See Ruiz v. Gober, 10 Vet. App. 352 (1997); Damrel 
v. Brown, 6 Vet. App. 242 (1994).  Accordingly, DIC benefits 
pursuant to 38 U.S.C.A. § 1318 cannot be granted.  However, 
the Board notes that the issue is effectively moot, as the 
Board granted DIC benefits based upon service connection for 
the cause of death.

C. Survivors' and Dependents' Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 
38 C.F.R. § 21.3021(a)(2) (2000).  Since the veteran is shown 
to have died of a service-connected disability, the appellant 
satisfies the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code, 
and her appeal for this benefit must be granted.







ORDER

Service connection for the cause of the veteran's death is 
granted.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Payment of Survivors' and Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

